Citation Nr: 1548075	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for a neuropsychiatric condition. 

2. Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1990 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2014 substantive appeal, the Veteran indicated that he filed a claim for disability benefits with the Social Security Administration (SSA).  The Veteran's SSA records have not been associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran also claims that he is receiving ongoing treatment from VA.  However, the claims file only includes VA treatment records through June 2011.  Any additional records from VA dated after June 2011 should be requested and associated with the claims file, as they may be potentially relevant to the Veteran's claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, another VA examination should be conducted to determine the current status of the Veteran's neuropsychiatric condition.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Further development is also needed for the Veteran's TDIU claim.  Medical opinions addressing unemployability were obtained in August 2011.  The examiner opined that the Veteran's service-connected sinusitis and fracture of the left third metatarsal do not affect his ability to seek or maintain gainful employment.  However, the examiner failed to provide a rationale for his opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

In a February 2011 statement, the Veteran's private provider, Dr. G.W. opined that the Veteran is unemployable.  Dr. G.W. did not provide a rationale for his opinion, but noted that the Veteran experiences ataxia, memory loss, and tremors.  Subsequently, in August 2011, the VA examiner opined that the Veteran does not appear to meet the criteria of unemployability based solely upon his mental health diagnosis of a cognitive disorder, not otherwise specified.  However, in regards to the other neuropsychiatric issues involving his motor tremors and function, the examiner could not determine whether these issues affect the Veteran's ability to seek or maintain gainful employment without resorting to mere speculation.  In providing this opinion, the examiner noted that the Veteran "believes that his physical problems, not his mental condition" are interfering with his activities of daily living.  The Board finds this opinion inadequate.  The private opinion was not considered by the August 2011 VA examiner.  Therefore, it should be addressed on remand.  

The Veteran is currently service-connected for a neuropsychiatric condition, residuals of a fracture of the left third metatarsal, and sinusitis.  The Veteran's combined disability evaluation is 30 percent from May 5, 2010.  See 38 C.F.R. § 4.25.  Thus, he does not meet the minimum schedular criteria for consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a).

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiners determine that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and obtain any records pertinent to any claim filed by the Veteran for Social Security disability benefits as well as the medical records relied upon concerning that claim. 

2. Obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran since June 2011.  After securing the necessary release, obtain these records.

3. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected neuropsychiatric condition.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected disability. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any. 

Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities (neuropsychiatric condition, residuals of a fracture of the left third metatarsal, and sinusitis).  In making a determination, the examiner should specifically address the opinion provided by Dr. G.W.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

6. Then readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




